
	

113 HR 501 IH: Marijuana Tax Equity Act of 2013
U.S. House of Representatives
2013-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 501
		IN THE HOUSE OF REPRESENTATIVES
		
			February 5, 2013
			Mr. Blumenauer (for
			 himself, Mr. Polis, and
			 Mr. Cohen) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  the taxation of marijuana, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Marijuana Tax Equity Act of
			 2013.
		2.Taxation Relating
			 to Marijuana
			(a)In
			 generalSubtitle E of title I
			 of the Internal Revenue Code of 1986 is amended by adding at the end the
			 following new chapter:
				
					56Marijuana
						
							Subchapter A. Producer Tax.
							Subchapter B. Special Provisions Relating to Marijuana
				  Enterprises.
							Subchapter C. Penalties.
						
						AProducer
				Tax
							
								Sec. 5901. Imposition of tax.
								Sec. 5902. Exemption from tax.
								Sec. 5903. Special rules.
								Sec. 5904. Definitions.
							
							5901.Imposition of
				tax
								(a)Imposition of
				taxThere is hereby imposed a
				tax on the sale of marijuana by the producer or importer thereof.
								(b)Amount of
				taxThe amount of the tax
				imposed by subsection (a) shall be 50 percent of the price for which so
				sold.
								5902.Exemption from
				tax
								(a)General
				ruleUnder regulations
				prescribed by the Secretary, no tax shall be imposed under this subchapter on
				the sale by the producer or importer of an article—
									(1)for use by the
				purchaser for further production, or for resale by the purchaser to a second
				purchaser for use by such second purchaser in further production, or
									(2)for export, or for
				resale by the purchaser to a second purchaser for export.
									(b)Proof of resale
				for further production; proof of exportWhere an article has been sold free of tax
				under subsection (a)—
									(1)for resale by the
				purchaser to a second purchaser for use by such second purchaser in further
				production, or
									(2)for export, or for
				resale by the purchaser to a second purchaser for export,
									subsection (a) shall cease to apply
				in respect of such sale of such article unless, within the 6-month period which
				begins on the date of the sale by the producer or importer (or, if earlier, on
				the date of shipment by the producer or importer), the producer or importer
				receives proof that the article has been exported or resold for use in further
				production.(c)Producer or
				importer relieved from liability in certain casesIn the case of
				any article sold free of tax under this section (other than a sale to which
				subsection (b) applies), if the producer or importer in good faith accepts a
				certification by the purchaser that the article will be used in accordance with
				the applicable provisions of law, no tax shall thereafter be imposed under this
				chapter in respect of such sale by such producer or importer.
								(d)ExportFor
				purposes of this section, the term export includes shipment to a
				possession of the United States; and the term exported includes
				shipped to a possession of the United States.
								(e)Use in further
				productionAn article shall
				be treated as sold for use in further production if such article is sold for
				use by the purchaser for further planting, cultivating, or harvesting.
								(f)Further producer
				liable for taxFor purposes of this chapter, a producer to whom
				an article is sold or resold free of tax under subsection (a)(1) for use by him
				in further production shall be treated as the producer of such article.
								5903.Special
				rules
								(a)Definition of
				PriceFor purposes of this chapter—
									(1)Containers,
				packing and transportation chargesIn determining, for the purposes of this
				chapter, the price for which an article is sold, there shall be included any
				charge for coverings and containers of whatever nature, and any charge incident
				to placing the article in condition packed ready for shipment, but there shall
				be excluded the amount of tax imposed by this chapter, whether or not stated as
				a separate charge. A transportation, delivery, insurance, installation, or
				other charge (not required by the foregoing sentence to be included) shall be
				excluded from the price only if the amount thereof is established to the
				satisfaction of the Secretary in accordance with regulations.
									(2)Constructive
				sale price
										(A)In
				generalIf an article is sold at retail, sold on consignment, or
				sold (otherwise than through an arm’s length transaction) at less than the fair
				market price, the tax under section 5901 shall be computed on the price for
				which such articles are sold, in the ordinary course of trade, by producers
				thereof, as determined by the Secretary. In the case of an article sold at
				retail, the computation under the preceding sentence shall be on whichever of
				the following prices is the lower:
											(i)the price for
				which such article is sold, or
											(ii)the highest price
				for which such articles are sold to manufacturers, in the ordinary course of
				trade, by producers thereof, as determined by the Secretary. This paragraph
				shall not apply if subparagraph (B) applies.
											(B)Special
				ruleIf an article is sold at retail or to a retailer, and
				if—
											(i)the producer or
				importer of such article regularly sells such articles at retail or to
				retailers, as the case may be,
											(ii)the producer or
				importer of such article regularly sells such articles to one or more
				manufacturers in arm’s length transactions and he establishes that his prices
				in such cases are determined without regard to any tax benefit under this
				paragraph, and
											(iii)the transaction
				is an arm’s length transaction,
											the tax
				under this chapter shall (if based on the price for which the article is sold)
				be computed under subparagraph (C).(C)Price for
				purposes of special ruleThe price computed under this
				subparagraph is whichever of the following prices is the lower:
											(i)the price for
				which such article is sold, or
											(ii)the highest price
				for which such articles are sold by such producer, or importer to
				manufacturers.
											(D)Definition of
				lowest priceFor purposes of subparagraphs (A) and (C), the
				lowest price shall be determined—
											(i)without requiring
				that any given percentage of sales be made at that price, and
											(ii)without including
				any fixed amount to which the purchaser has a right as a result of contractual
				arrangements existing at the time of the sale.
											(E)Arm’s
				length
											(i)In
				generalFor purposes of this section, a sale is considered to be
				made under circumstances otherwise than at arm’s length if—
												(I)the parties are members of the same
				controlled group, whether or not such control is actually exercised to
				influence the sale price, or
												(II)the sale is made
				pursuant to special arrangements between a manufacturer and a purchaser.
												(ii)Controlled
				groups
												(I)In
				generalThe term controlled group has the meaning
				given to such term by subsection (a) of section 1563, except that more
				than 50 percent shall be substituted for at least 80
				percent each place it appears in such subsection.
												(II)Controlled
				groups which include nonincorporated personsUnder regulations
				prescribed by the Secretary, principles similar to the principles of subclause
				(I) shall apply to a group of persons under common control where 1 or more of
				such persons is not a corporation.
												(3)Partial
				paymentsIn the case of—
										(A)a contract for the
				sale of an article wherein it is provided that the price shall be paid by
				installments and title to the article sold does not pass until a future date
				notwithstanding partial payment by installments,
										(B)a conditional
				sale, or
										(C)a chattel mortgage
				arrangement wherein it is provided that the sales price shall be paid in
				installments,
										there
				shall be paid upon each payment with respect to the article a percentage of
				such payment equal to the rate of tax in effect on the date such payment is
				due.(4)Sales of
				installment accountsIf installment accounts, with respect to
				payments on which tax is being computed as provided in paragraph (3), are sold
				or otherwise disposed of, then paragraph (3) shall not apply with respect to
				any subsequent payments on such accounts (other than subsequent payments on
				returned accounts with respect to which credit or refund is allowable by reason
				of section 6416(b)(5)), but instead—
										(A)there shall be
				paid an amount equal to the difference between—
											(i)the tax previously
				paid on the payments on such installment accounts, and
											(ii)the total tax
				which would be payable if such installment accounts had not been sold or
				otherwise disposed of (computed as provided in paragraph (3)); except
				that
											(B)if any such sale
				is pursuant to the order of, or subject to the approval of, a court of
				competent jurisdiction in a bankruptcy or insolvency proceeding, the amount
				computed under subparagraph (A) shall not exceed the sum of the amounts
				computed by multiplying—
											(i)the proportionate
				share of the amount for which such accounts are sold which is allocable to each
				unpaid installment payment by
											(ii)the rate of tax
				under this chapter in effect on the date such unpaid installment payment is or
				was due.
											The sum
				of the amounts payable under this subsection and subsection (c) in respect of
				the sale of any article shall not exceed the total tax.(b)Certain uses
				treated as salesAny producer of marijuana which uses such
				marijuana before it is sold shall be liable for the tax imposed by section 5901
				in the same manner as if such marijuana were sold by such producer.
								(c)Application of
				tax in case of sales by other than producerIn case any person
				acquires from the producer of marijuana, by operation of law or as a result of
				any transaction not taxable under section 5901, the right to sell such
				marijuana, the sale of such marijuana by such person shall be taxable under
				this chapter as if made by the producer, and such person shall be liable for
				the tax.
								5904.DefinitionsFor purposes of this chapter—
								(1)MarijuanaThe
				term marijuana has the meaning given such term by section 102(16)
				of the Controlled Substances Act (21 U.S.C. 802).
								(2)Marijuana
				productThe term marijuana product means any article
				which contains marijuana, including an article which is a concentrate, an
				edible, a tincture, a marijuana-infused product, or a topical.
								(3)ProducerThe
				term producer means any person who plants, cultivates, harvests,
				or in any way facilitates the natural growth of, marijuana.
								(4)ManufacturerThe
				term manufacturer means a person who manufactures, compounds,
				converts, processes, prepares, or packages marijuana or marijuana
				products.
								(5)ImporterThe term importer
				means—
									(A)any person in the
				United States to whom nontaxpaid marijuana products, or any processed
				marijuana, manufactured in a foreign country, Puerto Rico, the Virgin Islands,
				or a possession of the United States are shipped or consigned; and
									(B)any person who
				smuggles or otherwise unlawfully brings marijuana or marijuana products into
				the United States.
									(6)DistributorThe
				term distributor means a person who distributes marijuana or
				marijuana products.
								(7)RetailerThe
				term retailer means a person who sells marijuana or marijuana
				products to consumers.
								(8)Marijuana
				enterpriseThe term marijuana enterprise means a
				producer, importer, manufacturer, distributor, retailer or any person who
				transports, stores, displays, or otherwise participates in any business
				activity that handles marijuana or marijuana products.
								BSpecial Provisions
				Relating to Marijuana Enterprises
							
								Sec. 5911. Occupational tax.
								Sec. 5912. Application for permit.
								Sec. 5913. Permit.
								Sec. 5914. Inspection of books.
							
							5911.Occupational
				tax
								(a)Imposition of
				taxThere is hereby imposed a
				special tax to be paid by each person who is engaged in a marijuana
				enterprise.
								(b)Amount of
				taxThe amount of the tax imposed under subsection (a) shall
				be—
									(1)$1,000 per year in
				the case of a producer, importer, or manufacturer, and
									(2)$500 per year in
				the case of any person engaged in a marijuana enterprise who is not described
				in paragraph (1).
									5912.Application
				for permitEvery person,
				before commencing business as a marijuana enterprise, and at such other time as
				the Secretary shall by regulation prescribe, shall make application for the
				permit provided for in section 5913. The application shall be in such form as
				the Secretary shall prescribe and shall set forth, truthfully and accurately,
				the information called for on the form. Such application may be rejected and
				the permit denied if the Secretary, after notice and opportunity for hearing,
				finds that—
								(1)the premises on
				which it is proposed to conduct the business are not adequate to protect the
				revenue,
								(2)the activity
				proposed to be carried out at such premises does not meet such minimum capacity
				or activity requirements as the Secretary may prescribe, or
								(3)such person
				(including, in the case of a corporation, any officer, director, or principal
				stockholder and, in the case of a partnership, a partner)—
									(A)is, by reason of
				his business experience, financial standing, or trade connections or by reason
				of previous or current legal proceedings involving a felony violation of any
				other provision of Federal criminal law relating to marijuana or marijuana
				products, not likely to maintain operations in compliance with this
				chapter,
									(B)has been convicted
				of a felony violation of any provision of Federal or State criminal law
				relating to marijuana or marijuana products, or
									(C)has failed to
				disclose any material information required or made any material false statement
				in the application therefor.
									5913.Permit
								(a)IssuanceA
				person shall not engage in business as a marijuana enterprise without a permit
				to engage in such business. Such permit, conditioned upon compliance with this
				chapter and regulations issued thereunder, shall be issued in such form and in
				such manner as the Secretary shall by regulation prescribe. A new permit may be
				required at such other time as the Secretary shall by regulation
				prescribe.
								(b)Suspension or
				Revocation
									(1)Show cause
				hearingIf the Secretary has reason to believe that any person
				holding a permit—
										(A)has not in good
				faith complied with this chapter, or with any other provision of this title
				involving intent to defraud,
										(B)has violated the
				conditions of such permit,
										(C)has failed to
				disclose any material information required or made any material false statement
				in the application for such permit,
										(D)has failed to
				maintain his premises in such manner as to protect the revenue,
										(E)is, by reason of
				previous or current legal proceedings involving a felony violation of any other
				provision of Federal criminal law relating to marijuana, not likely to maintain
				operations in compliance with this chapter, or
										(F)has been convicted
				of a felony violation of any provision of Federal or State criminal law
				relating to marijuana or marijuana products,
										the
				Secretary shall issue an order, stating the facts charged, citing such person
				to show cause why his permit should not be suspended or revoked.(2)Action following
				hearingIf, after hearing, the Secretary finds that such person
				has not shown cause why his permit should not be suspended or revoked, such
				permit shall be suspended for such period as the Secretary deems proper or
				shall be revoked.
									(c)Information
				reportingThe Secretary may require—
									(1)information
				reporting by any person issued a permit under this section, and
									(2)information
				reporting by such other persons as the Secretary deems necessary to carry out
				this chapter.
									(d)Inspection or
				disclosure of informationFor
				rules relating to inspection and disclosure of returns and return information,
				see section 6103(o).
								5914.RegulationsThe Secretary may issue such regulations or
				other guidance as the Secretary determines necessary or appropriate to carry
				out this chapter, including the filing of returns under this chapter in
				electronic format.
							CPenalties
							
								Sec. 5921. Civil penalties.
								Sec. 5922. Criminal penalties.
							
							5921.Civil
				penalties
								(a)Omitting Things
				Required or Doing Things ForbiddenWhoever omits, neglects, or
				refuses to comply with any duty imposed upon him by this chapter, or to do, or
				cause to be done, any of the things required by this chapter, or does anything
				prohibited by this chapter, shall in addition to any other penalty provided in
				this title, be liable to a penalty of $1,000, to be recovered, with costs of
				suit, in a civil action, except where a penalty under subsection (b) or (c) or
				under section 6651 or 6653 or part II of subchapter A of chapter 68 may be
				collected from such person by assessment.
								(b)ExceptionNo penalty shall be imposed under
				subsection (a) if it is shown that there was a reasonable cause and that the
				taxpayer acted in good faith.
								(c)Failure To Pay
				TaxWhoever fails to pay any tax imposed by this chapter at the
				time prescribed by law or regulations, shall, in addition to any other penalty
				provided in this title, be liable to a penalty of 5 percent of the tax due but
				unpaid.
								(d)Sale of
				Marijuana or Marijuana Products for Export
									(1)Every person who
				sells, relands, or receives within the jurisdiction of the United States any
				marijuana or marijuana products which have been labeled or shipped for
				exportation under this chapter,
									(2)every person who
				sells or receives such relanded marijuana or marijuana products, and
									(3)every person who
				aids or abets in such selling, relanding, or receiving,
									shall, in
				addition to the tax and any other penalty provided in this title, be liable for
				a penalty equal to the greater of $1,000 or 5 times the amount of the tax
				imposed by this chapter. All marijuana and marijuana products relanded within
				the jurisdiction of the United States shall be forfeited to the United States
				and destroyed. All vessels, vehicles, and aircraft used in such relanding or in
				removing such marijuana or marijuana products from the place where relanded,
				shall be forfeited to the United States.(e)Applicability of
				Section 6665The penalties imposed by subsections (b) and (c)
				shall be assessed, collected, and paid in the same manner as taxes, as provided
				in section 6665(a).
								(f)Cross
				ReferencesFor penalty for failure to make deposits or for
				overstatement of deposits, see section 6656.
								5922.Criminal
				penalties
								(a)Fraudulent
				OffensesWhoever, with intent to defraud the United
				States—
									(1)Engaging in
				business unlawfullyEngages in business as a marijuana enterprise
				without filing the application and obtaining the permit where required by this
				chapter or regulations thereunder,
									(2)Failing to
				furnish information or furnishing false informationFails to keep
				or make any record, return, report, or inventory, or keeps or makes any false
				or fraudulent record, return, report, or inventory, required by this chapter or
				regulations thereunder,
									(3)Refusing to pay
				or evading taxRefuses to pay any tax imposed by this chapter, or
				attempts in any manner to evade or defeat the tax or the payment
				thereof,
									(4)Sales and
				transfers of marijuana or marijuana products unlawfullySells or
				otherwise transfers, contrary to this chapter or regulations thereunder, any
				marijuana or marijuana products subject to tax under this chapter, or
									(5)Taxable event
				after tax exemptionWith
				intent to defraud the United States, purchases, receives, possesses, offers for
				sale, or sells or otherwise disposes of, any marijuana or marijuana
				product—
										(A)upon which the tax
				has not been paid or determined in the manner and at the time prescribed by
				this chapter or regulations thereunder, or
										(B)which, without
				payment of tax pursuant to section 5902, have been diverted from the applicable
				purpose or use specified in that section,
										shall,
				for each such offense, be fined not more than $10,000, or imprisoned not more
				than 5 years, or both.(b)Other
				OffensesWhoever, otherwise than as provided in subsection (a),
				violates any provision of this chapter, or of regulations prescribed
				thereunder, shall, for each such offense, be fined not more than $1,000, or
				imprisoned not more than 1 year, or both.
								(c)Liability to
				taxAny person who possesses
				marijuana or marijuana products in violation of subsection (a) shall be liable
				for a tax equal to the tax on such
				articles.
								.
			(b)StudyNot later than two years after the date of
			 the enactment of this Act, and every five years thereafter, the Secretary of
			 the Treasury shall—
				(1)conduct a study
			 concerning the characteristics of the marijuana industry, including the number
			 of persons operating marijuana enterprises at each level (e.g., producers,
			 distributors, manufacturers), the volume of sales, the amount of tax collected
			 each year, the areas of evasion, and
				(2)submit to Congress
			 recommendations to improve the regulation of the industry and the
			 administration of the related tax.
				(c)Conforming
			 AmendmentSection 6103(o)(1)(A) of such Code is amended by
			 striking and firearms and inserting firearms, and
			 marijuana.
			(d)Clerical
			 amendmentThe table of
			 chapters for subtitle E of title I of such Code is amended by adding at the end
			 the following new chapter:
				
					
						Chapter 56.
				Marijuana.
					
					.
			(e)Effective
			 date
				(1)In
			 generalThe amendments made by this section shall apply
			 to—
					(A)applications for
			 permits under section 5912 of the Internal Revenue Code of 1986 (as added by
			 subsection (a)) after the date of the enactment of this Act, and
					(B)sales after
			 December 31, 2013.
					(2)Special rules
			 for existing businessesIn the case of any producer operating
			 under a permit issued on or before the date of the enactment of this Act under
			 State law, the requirements under section 5912 of such Code (as so added) shall
			 apply beginning on the date that is 6 months after the date of the enactment of
			 this Act.
				
